EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yalei Sun on 11/2/2021.

The application has been amended as follows: 
Amended the abstract, last 2 lines, replaced “frame body 1” with “frame body”.
Amended the instant specification, page 11, line 22, after “thermal insulation pad” deleted “23”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record of CN 108365156 (hereinafter CN’156) teaches a battery box (Figure 25), comprising:

a heat exchange assembly (Figure 19) (see also Figure 24, 1133) fixed below the lower frame body (1123) at a circumferential edge of the heat exchange assembly (1133), the heat exchange assembly (1133) and the lower frame body (1123) forming an accommodating space which is opened upwardly (as in Figures 24 and 25) and used to accommodate a battery (Figure 16, 2), the heat exchange assembly (1133) comprising a heat exchange plate (see Figure 23 below), a heat insulating pad (Figure 23, 8), a temperature preserving pad (7) and a protective plate (see Figure 23 below);
wherein the heat exchange plate is provided with a flow passage (1133) therein for a heat exchange medium to flow, a portion of the heat exchange plate provided with the flow passage is used to support the battery (2) (see Figure 16) and exchange heat with the battery (2); the heat insulating pad (8) is provided above an upper surface of the heat exchange plate (as illustrated below);

    PNG
    media_image1.png
    667
    860
    media_image1.png
    Greyscale

the first part of the heat insulating pad (8) is sandwiched between a lower surface of the lower frame body (11301) and the upper surface of the circumferential edge of the heat exchange plate (as illustrated above);
at least a portion of the temperature preserving pad (7) is provided below the heat exchange plate (as illustrated in Figure 23), and the temperature preserving pad (7) at least covers the portion of the heat exchange plate in which the flow passage (1133) is provided (as illustrated in Figure 23 above);
the protective plate supports the temperature preserving pad (7) (see Figure 23 above) and the heat exchange plate from below (as illustrated), and the first part of the heat insulating pad (8) and the edge of the heat exchange plate are stacked in the up-down direction.
However, CN’156 teaches wherein the heat insulating pad (8) comprises an inverted u-shape (see Figure 22), CN’156 fails to teach or make obvious wherein the heat insulating pad (8) comprises a first part, the first part has a ring shape, the first part surrounds an entire circumferential edge of the heat exchange plate outside the flow passage and is provided above an upper surface of the circumferential edge of the heat exchange plate, and the first part of the heat insulating pad (8) and the circumferential edge of the heat exchange plate are stacked in the up-down direction.  The combination of recited limitations of instant claim 1 are neither present nor made obvious in the closest prior art of record.
Relevant art has been cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							11/2/2021Primary Examiner, Art Unit 1725